Case: 18-20638      Document: 00514920458         Page: 1    Date Filed: 04/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-20638                             FILED
                                  Summary Calendar                       April 17, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LAWRENCE STOWE, also known as Dr. Larry Stowe,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-803-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Lawrence Stowe, federal prisoner #44190-424, previously filed a 28
U.S.C. § 2255 motion, which the district court denied.                We dismissed the
resulting appeal based on Stowe’s failure to file a timely notice of appeal. See
United States v. Stowe, No. 18-20171 (5th Cir. June 21, 2018). Following our
dismissal, Stowe filed a “Motion to Correct Plain Error” in the district court,
which purportedly was based on Federal Rule of Criminal Procedure 52(b) and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20638     Document: 00514920458     Page: 2   Date Filed: 04/17/2019


                                  No. 18-20638

Federal Rule of Appellate Procedure 4. The district court construed this as a
motion to extend the time to file a timely notice of appeal and to reinstate the
prior appeal. However, the district court dismissed the motion for lack of
jurisdiction. Stowe appeals the dismissal of this motion and requests the
appointment of counsel on appeal.
      Stowe has not shown that the district court erred. To the extent he
argues that his notice of appeal from his underlying Section 2255 motion was
timely, we have already found it untimely and dismissed that appeal. Issues
of fact or law previously decided on appeal may not be reexamined by a district
court or in a subsequent appeal. See United States v. Davis, 609 F.3d 663, 693
(5th Cir. 2010); see also Bowles v. Russell, 551 U.S. 205, 214 (2007) (stating
that equitable exceptions do not apply to the period for filing a notice of appeal
in a civil action and that use of the “‘unique circumstances’ doctrine is
illegitimate”).
      Construction of Stowe’s motion as a motion to extend or reopen the time
to file a notice of appeal pursuant to Rule 4 is unavailing. Even if we had not
already decided the timeliness of his appeal, such a motion would itself be
untimely under both Rule 4(a)(5) and Rule 4(a)(6). Stowe’s reliance on Rule
52(b) also is misplaced. Rule 52 defines plain error in criminal proceedings on
appeal and does not provide a mechanism for challenges in the district court.
Thus, a Rule 52(b) motion would be “meaningless” and “unauthorized,” and the
district court lacked jurisdiction to consider it as such. See United States v.
Early, 27 F.3d 140, 142 (5th Cir. 1994).
      We conclude that the district court did not err in finding that it lacked
jurisdiction to consider Stowe’s motion.
      AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.




                                        2